DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Since the related application under the title has been matured into a patent, therefore, the application 16/547852 should be updated to: --now US patent 11,139,187--.

Claim Objections
Claims 5-6 are objected to because of the following informalities:
“transferring system” (claim 5-6, line 1) appears to be incorrect, should be updated to: --“method”—to reflect the claimed method invention to which the claims directed to. 
“North magnetic pole and a South magnetic pole” (claim 8, lines 2-3) should be changed to: --" north (N) magnetic pole(N) and a south(S) magnetic pole” --.
“maintaining one of the North magnetic pole or the South magnetic pole of the permanent magnet” (claim 8, lines 4-5) should be updated to: --" maintaining one of the N magnetic pole or the S magnetic pole of the permanent magnet”—, as so to reflect changes suggested as previous step.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	the phrase: ” providing and etching a substrate” (claim 1, line 2) should be updated to:
	--" providing a substrate, and etching the substrate”--.  
	“coupling the bottom wall” (claim 1, line 4) should be updated to:--“coupling to the bottom wall”--, for claim clarity.
	“the each of receiving grooves” (claim 1, line 6) should be changed to: --” each receiving groove of the plurality of receiving grooves”—

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al (20020160541) in view of Wachenschwanz et al (20050036223) and further in view of CN108682312A, hereinafter,  The ‘ 312A.
	Durcan et al discloses the claimed method for making an adsorption device, comprising: 
	providing and etching a substrate 54 to form a plurality of receiving grooves 63 spaced apart from each other, wherein each of the plurality of receiving grooves comprises a bottom wall and a side wall coupling the bottom wall (see Figs. 11-14); 

    PNG
    media_image1.png
    539
    583
    media_image1.png
    Greyscale

	forming a magnetic film 65 in each of the plurality of receiving grooves 63, and covering the bottom wall and the side wall of the each of receiving grooves with the magnetic film 65 , the magnetic film being made of a magnetic material (see Fig. 12);  
	If argues that the layer 65 is not magnetic layer in Durcan then applicant refers to  Wachenschwanz’s Fig. 8B, where 810 is representing the claimed magnetic layer.  Further, the  Durcan as modified by the Wachenschwanz do not teach the claimed forming a magnet  in each of the plurality of receiving grooves.   Regarding to this, the ‘312A discloses the forming a magnet (26) in each of the plurality of receiving grooves (see Fig. 20).

    PNG
    media_image2.png
    487
    516
    media_image2.png
    Greyscale


	Therefore, one of an ordinary skill in the art at the time of the effective filing date of the invention to utilize the forming magnetic layer as taught by the Wachenschwanz and the forming a magnet (26) in each of the plurality of receiving grooves (see Fig. 20) as taught by the’312in order to obtain the device having the above configurations requirements by utilize w/ the known and available fabrication process.  
	As applied to claims 2, 7-8 refer to Fig. 28 of the ‘312 for the teaching of protecting film that covering of the plurality grooves. 

    PNG
    media_image3.png
    568
    709
    media_image3.png
    Greyscale

	

As applied to claim 9, refers to para. 0057 of the Durcan or para. 0034 of the Wachenschwanz for the teaching of laser etching associated w/ the process of forming grooves. 

	Claim(s) 3-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durcan et al /Wachenschwanz et al/ The ‘ 312A as relied and modified above.
	Regarding the material set forth in claims 3-6,  it would have been an obvious matter of design choice to choose any desired material including such material set forth in claims above, since applicant has not disclosed that these features are critical, patentably distinguishing features and it appears that the invention would perform equally well with the materials as disclosed by either of the combination references (see the discussion in para.0045/0050 of the base reference to Durcan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt